Exhibit 10.3

 

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

 

[Dealer Name]
[Dealer Address]

 

November [    ], 2014

 

To:                             LinkedIn Corporation
2029 Stierlin Court
Mountain View, CA 94043
Attention:                                         Chief Financial Officer
Telephone No.:             650-687-3635

 

Re:                             [Base][Additional] Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by LinkedIn Corporation (“Company”)
to [                    ] (“Dealer”) as of the Trade Date specified below (the
“Transaction”).  This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below.  This Confirmation shall
replace any previous agreements and serve as the final documentation for the
Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Dealer and Company as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall be
subject to an agreement (the “Agreement”) in the form of the 2002 ISDA Master
Agreement as if Dealer and Company had executed an agreement in such form on the
date hereof (but without any Schedule except for (i) the election of US Dollars
(“USD”) as the Termination Currency, and (ii) (a) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Company
with a “Threshold Amount” of USD 100,000,000, (b) the phrase “or becoming
capable at such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi), and (c) the following language shall be added to the end
thereof: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (x) the default was caused solely by
error or omission of an administrative or operational nature; (y) funds were
available to enable the party to make the payment when due; and (z) the payment
is made within two Local Business Days of such party’s receipt of written notice
of its failure to pay.”). In the event of any inconsistency between provisions
of the Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates.  For the
avoidance of doubt, except to the extent of an express conflict, the application
of any provision of this Confirmation, the Agreement or the Equity Definitions
shall not be construed to exclude or limit the application of any other
provision of this Confirmation, the Agreement or the Equity Definitions. The
Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Company or any
confirmation or other agreement between Dealer and Company pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Company, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Company are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      The Transaction is a Warrant
Transaction, which shall be considered a Share Option Transaction for purposes
of the Equity Definitions.  The terms of the particular Transaction to which
this Confirmation relates are as follows:

 

General Terms.

 

 

 

Trade Date:

November [    ], 2014

 

 

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

Warrants:

Equity call warrants, each with the terms set forth herein. For the purposes of
the Equity Definitions, each reference to a Warrant herein shall be deemed to be
a reference to a Call Option.

 

 

Warrant Style:

European

 

 

Seller:

Company

 

 

Buyer:

Dealer

 

 

Shares:

The Class A common stock of Company, par value USD 0.0001 per share (Exchange
symbol “LNKD”); provided that, on and after the Final Conversion Date (as
defined in the Company’s certificate of incorporation), “Shares” shall mean the
common stock of Company, par value USD 0.0001 per share (Exchange symbol
“LNKD”).

 

 

Number of Warrants:

[              ]. For the avoidance of doubt, the Number of Warrants shall be
reduced by any Warrants exercised or deemed exercised hereunder. In no event
will the Number of Warrants be less than zero.

 

 

Warrant Entitlement:

One Share per Warrant

 

 

Strike Price:

USD 381.82

 

 

Premium:

USD [            ]

 

 

Premium Payment Date:

November 12, 2014

 

 

Exchange:

The New York Stock Exchange

 

 

Related Exchange(s):

All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section.

 

 

Procedures for Exercise.

 

 

 

Expiration Time:

The Valuation Time

 

 

Expiration Dates:

Each “Expiration Date” set forth in Annex A hereto shall be an Expiration Date
for a number of Warrants equal to the Daily Number of Warrants for such
Expiration Date;

 

2

--------------------------------------------------------------------------------


 

 

provided that, notwithstanding anything to the contrary in the Equity
Definitions, if any such date is a Disrupted Day in whole or in part, (i) the
Calculation Agent may make reasonable adjustments in good faith an in a
commercially reasonable manner, if applicable, to the Daily Number of Warrants
for which such date shall be an Expiration Date and shall designate a Scheduled
Trading Day or Scheduled Trading Days following the last scheduled Expiration
Date as the Expiration Date(s) for the remaining Daily Number of Warrants for
the originally scheduled Expiration Date and (ii) if the Daily Number of
Warrants for such Disrupted Day is not reduced to zero pursuant to the foregoing
clause (i), determine the Settlement Price for such Disrupted Day based on
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event on such day; and provided further
that if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and, notwithstanding
anything to the contrary in this Confirmation or the Equity Definitions, the
Settlement Price for such Expiration Date shall be the prevailing market value
per Share as determined by the Calculation Agent in good faith and in a
commercially reasonable manner.

 

 

First Expiration Date:

February 3, 2020 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

 

Daily Number of Warrants:

For any Expiration Date, the “Daily Number of Warrants” set forth opposite such
Expiration Date in Annex A hereto, subject to adjustment pursuant to the
provisos to “Expiration Dates”.

 

 

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date, unless
Buyer notifies Seller (by telephone or in writing) prior to the Expiration Time
on such Expiration Date that it does not wish Automatic Exercise to occur, in
which case Automatic Exercise will not apply to such Expiration Date.

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption; in each case, that the Calculation Agent determines is
material.”

 

3

--------------------------------------------------------------------------------


 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

 

Regulatory Disruption:

Any event that Dealer, in its reasonable discretion, based on the advice of
counsel, determines makes it appropriate, with regard to any legal, regulatory
or self-regulatory requirements or related policies and procedures, for Dealer
to refrain from or decrease any market activity in connection with the
Transaction.

 

 

Valuation Terms.

 

 

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in good faith
and in a commercially reasonable manner.

 

 

Valuation Date:

Each Exercise Date.

 

 

Settlement Terms.

 

 

 

Settlement Method Election:

Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information with respect to
Company or the Shares, (B) Company is electing Cash Settlement in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws, and (C) the assets of Company at their fair valuation exceed the
liabilities of Company (including contingent liabilities), the capital of
Company is adequate to conduct the business of Company, and Company has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature; and (iii) the same election of settlement method shall
apply to all Expiration Dates hereunder.

 

 

Electing Party:

Company

 

 

Settlement Method Election Date:

The third Scheduled Trading Day immediately preceding the scheduled First
Expiration Date.

 

 

Default Settlement Method:

Net Share Settlement.

 

 

Net Share Settlement:

If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and Dealer shall be treated as the holder
of record of such Shares at the time of delivery of such Shares or, if earlier,
at 5:00 p.m. (New York City time) on such Settlement

 

4

--------------------------------------------------------------------------------


 

 

Date, and Company shall pay to Dealer cash in lieu of any fractional Share
valued at the Settlement Price on the relevant Valuation Date.

 

 

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

 

 

 

The Share Delivery Quantity shall be delivered by Company to Dealer no later
than 12:00 noon (New York City time) on the relevant Settlement Date.

 

 

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

 

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page LNKD <equity> AQR (or any
successor thereto) in respect of the regular trading session (including any
extensions thereof but without regard to pre-open or after hours trading outside
of such regular trading session) on such Valuation Date (or if such price is
unavailable or manifestly incorrect, the market value of one Share on such
Valuation Date, as determined by the Calculation Agent in good faith and in a
commercially reasonable manner based on generally available market data for
transactions of this type using, if practicable, a volume-weighted methodology).

 

 

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(j) hereof.

 

 

Other Applicable Provisions:

In the event Net Share Settlement is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, as
if Physical Settlement applied to the Transaction.

 

 

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer in the event of Net Share Settlement may be,
upon delivery, subject to restrictions and limitations arising from Company’s
status as Issuer of the Shares under applicable securities laws.

 

 

Cash Settlement:

If Cash Settlement is applicable, then on the relevant Cash Settlement Payment
Date, Company shall pay to Dealer an amount of cash in USD equal to the Net
Share Settlement Amount for such Cash Settlement Payment Date.

 

5

--------------------------------------------------------------------------------


 

3.                                      Additional Terms applicable to the
Transaction.

 

Adjustments applicable to the Transaction:

 

Method of Adjustment:

Calculation Agent Adjustment; provided that the parties hereto agree that any
Share repurchases by Company, whether pursuant to Rule 10b-18 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), Rule 10b5-1 of the
Exchange Act or pursuant to forward contracts or accelerated stock repurchase
contracts or similar derivatives transactions on customary terms, at prevailing
market prices, volume-average weighted prices or discounts thereto shall not be
considered Potential Adjustment Events. For the avoidance of doubt, in making
any adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants, the Warrant Entitlement and the
composition of the Shares. Notwithstanding the foregoing, any cash dividends or
distributions on the Shares, whether or not extraordinary, shall be governed by
Section 9(e) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions. For the avoidance of doubt, Calculation Agent Adjustment
and the provisions in Section 9(e) of this Confirmation shall continue to apply
until the obligations of the parties (including any obligations of Company
pursuant to Section 9(o)(ii) of this Confirmation) under the Transaction have
been satisfied in full.

 

 

Extraordinary Events applicable to the Transaction:

 

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia.

 

 

Consequence of Merger Events:

 

 

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(g)(ii)(B) of this Confirmation, the provisions
of Section 9(g)(ii)(B) will apply.

 

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

 

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

 

6

--------------------------------------------------------------------------------


 

Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment for all
or any portion of the Transaction.

 

 

Consequence of Tender Offers:

 

 

 

Tender Offer:

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(g)(ii)(A) of this Confirmation, the provisions of
Section 9(g)(ii)(A) will apply; and provided further that the definition of
“Tender Offer” in Section 12.1(d) of the Equity Definitions is hereby amended by
replacing the phrase “greater than 10% and less than 100% of the outstanding
voting shares of the Issuer” with “(x) greater than 15% and less than 100% of
the outstanding Shares in respect of any Tender Offer made by any entity or
person other than the Issuer or any subsidiary thereof or (y) greater than 20%
and less than 100% of the outstanding Shares in respect of any Tender Offer made
by the Issuer or any subsidiary thereof”. For the avoidance of doubt, any
conversion, exchange or reclassification of Class B Common Stock of the Issuer,
par value USD 0.0001 per share, held by a Founder (as defined in Section
9(g)(ii)(A) below) into Shares, any purchase of additional Shares by a Founder
directly from the Issuer at a purchase price approximately equal to fair market
value or any compensatory grant of Shares to Founder shall constitute neither a
“Tender Offer” nor a Potential Adjustment Event.

 

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

 

Share-for-Other:

Modified Calculation Agent Adjustment

 

 

Share-for-Combined:

Modified Calculation Agent Adjustment

 

 

Announcement Event:

If (x) an Announcement Date occurs in respect of a Merger Event (for the
avoidance of doubt, determined without regard to the language in the definition
of “Merger Event” following the definition of “Reverse Merger” therein) or
Tender Offer or any transaction or event or series of transactions and/or events
that, if consummated, would lead to a Merger Event or Tender Offer (as
determined by the Calculation Agent), (y) Company makes a public announcement of
an intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may reasonably be expected to result in a Merger
Event or Tender Offer or (z) there occurs any subsequent public announcement of
a change to a transaction or intention that is the subject of an announcement of
the type described in clause (x) or (y) of this sentence (including, without
limitation, a new announcement, whether or not by the same party, relating to
such a transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention) (in each
case, whether such announcement is made by Company or a third party that has a
bona fide intent to become a party to such

 

7

--------------------------------------------------------------------------------


 

 

Merger Event or Tender Offer (a “Valid Third Party Entity”)) (any event
described in clause (x), (y) or (z), an “Announcement Event”), then on or after
the date of the Announcement Event and prior to the Expiration Date, any Early
Termination Date and/or any other date of cancellation (the “Announcement Event
Adjustment Date”) in respect of each Warrant, the Calculation Agent will
determine the economic effect on such Warrant of the Announcement Event
(regardless of whether the Announcement Event actually results in a Merger Event
or Tender Offer, and taking into account such factors as the Calculation Agent
may determine, including, without limitation, changes in volatility, expected
dividends, stock loan rate or liquidity or any Share price discontinuity
relevant to the Shares or the Transaction, whether prior to or after the
Announcement Event or for any period of time, including, without limitation, the
period from the Announcement Event to the relevant Announcement Event Adjustment
Date).  If the Calculation Agent determines that such economic effect on any
Warrant is material, then on the Announcement Event Adjustment Date for such
Warrant, the Calculation Agent may make such adjustment to the exercise,
settlement, payment or any other terms of such Warrant as the Calculation Agent
determines appropriate to account for such economic effect. For the avoidance of
doubt, the occurrence of an Announcement Event with respect to any transaction
or intention shall not preclude the occurrence of a later Announcement Event
with respect to such transaction or intention; provided that if the Calculation
Agent shall make any adjustment to the terms of any Warrant upon the occurrence
of a particular Announcement Event, then the Calculation Agent shall make an
adjustment to the terms of that same Warrant upon any announcement prior to the
Announcement Event Adjustment Date regarding the abandonment of any such event
that gave rise to the original Announcement Event.

 

 

Announcement Date:

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, (iv) inserting the words “by Company or any Valid Third
Party Entity” after the word “announcement” in the second and the fourth lines
thereof and (v) inserting the word “potential” following the words “in the case
of a” at the beginning of clauses (i) and (ii) therein.

 

 

Modified Calculation

 

Agent Adjustment:

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Company being different
from the issuer of the Shares, then with respect to such Merger Event, as a
condition precedent to the adjustments contemplated in Section 12.2(e)(i) of the
Equity Definitions, Company and the

 

8

--------------------------------------------------------------------------------


 

 

issuer of the Shares shall, prior to the Merger Date, have entered into such
documentation containing representations, warranties and agreements relating to
securities law and other issues as requested by Dealer that Dealer has
determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under Section 12.2(e)(i) of the Equity Definitions, and to preserve its
hedging or hedge unwind activities in connection with the Transaction in a
manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer, and
if such conditions are not met or if the Calculation Agent determines that no
adjustment that it could make under Section 12.2(e)(i) of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) of the Equity Definitions shall apply.

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the phrase “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing applicable law)”.

 

 

Failure to Deliver:

Not Applicable

 

 

Insolvency Filing:

Applicable

 

 

Hedging Disruption:

Applicable; provided that:

 

9

--------------------------------------------------------------------------------


 

 

(i)                       Section 12.9(a)(v) of the Equity Definitions is hereby
amended by (a) inserting the following words at the end of clause (A) thereof:
“in the manner contemplated by the Hedging Party on the Trade Date” and
(b) inserting the following sentence at the end of such Section:

 

 

 

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) any such transactions or assets referred to in clause (A) or (B) above must
be available on commercially reasonable pricing terms.”; and

 

 

 

(ii)                    Section 12.9(b)(iii) of the Equity Definitions is hereby
amended by inserting in the third line thereof, after the words “to terminate
the Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

Increased Cost of Hedging:

Applicable; provided that the following parenthetical shall be inserted
immediately following the word “expense” in the third line of
Section 12.9(a)(vi) of the Equity Definitions: “(including, for the avoidance of
doubt, the incurrence of any stock borrow expense in excess of Hedging Party’s
expectation as of the Trade Date, other than to the extent constituting an
Increased Cost of Stock Borrow)

 

 

Loss of Stock Borrow:

Applicable

 

 

Maximum Stock Loan Rate:

200 basis points

 

 

Increased Cost of Stock Borrow:

Applicable

 

 

Initial Stock Loan Rate:

25 basis points

 

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

 

Non-Reliance:

Applicable.

 

 

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

 

4.                                      Calculation Agent.  Dealer; provided
that following the occurrence and during the continuance of an Event of Default
of the type described in Section 5(a)(vii) of the Agreement with respect to
which Dealer is the sole Defaulting Party, if the Calculation Agent fails to
timely make any calculation, adjustment or determination required to be made by
the Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five Exchange Business Days
following notice to the Calculation Agent by Company of such failure, Company
shall have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the first date the Calculation Agent fails to timely make such
calculation, adjustment or determination or to perform such obligation, as the
case may be, and ending on the earlier of the Early Termination Date with
respect to such Event of Default and the date on which such Event of Default is
no longer continuing, as the Calculation Agent.  All calculations and
determinations by the

 

10

--------------------------------------------------------------------------------


 

Calculation Agent shall be made in good faith and in a commercially reasonable
manner.  Following any calculation by the Calculation Agent hereunder, upon
written request by Company, the Calculation Agent will provide to Company by
email to the email address provided by Company in such written request a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such calculation; provided,
however, that in no event will Dealer be obligated to share with Company any
proprietary or confidential data or information or any proprietary or
confidential models used by it.

 

5.                                      Account Details.

 

(a)                                 Account for payments to Company:

 

Bank:

 

ABA#:

 

Acct No.:

 

Beneficiary:

 

Ref:

 

 

 

Account for delivery of Shares from Company:

 

[                        ]

 

(b)                                 Account for payments to Dealer:

 

 

[                          ]

 

 

Account for delivery of Shares from Dealer:

 

6.                                      Offices.

 

(a)                                 The Office of Company for the Transaction
is:  Inapplicable, Company is not a Multibranch Party.

 

(b)                                 The Office of Dealer for the Transaction is:
[                        ]

 

7.                                      Notices.

 

(a)                                 Address for notices or communications to
Company:

 

LinkedIn Corporation

2029 Stierlin Court

Mountain View, CA 94043

Attention:                                         Chief Financial Officer

Telephone No.:             650-687-3635

 

(b)                                 Address for notices or communications to
Dealer:

 

[                                      ]

 

And email notification to the following address:

 

[                        ]

 

8.                                      Representations, Warranties and
Covenants of Company and Dealer.

 

I.                     Representations of Company.  Company hereby represents
and warrants to Dealer that each of the representations and warranties of
Company set forth in Section 1 of the Purchase Agreement (the “Purchase
Agreement”) dated as of November 5, 2014, among Company and Goldman, Sachs &
Co., J.P.

 

11

--------------------------------------------------------------------------------


 

Morgan Securities LLC and Morgan Stanley & Co. LLC as representatives of the
several Purchasers named in Schedule I thereto (the “Initial Purchasers”), is
true and correct and is hereby deemed to be repeated to Dealer as if set forth
herein.  Company hereby further represents and warrants to Dealer on the date
hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8(a), at all times until termination of the
Transaction, that:

 

(a)                                 A number of Shares equal to the Maximum
Number of Shares (as defined below) (the “Warrant Shares”) have been reserved
for issuance by all required corporate action of Company.  The Warrant Shares
have been duly authorized and, when delivered against payment therefor (which
may include Net Share Settlement in lieu of cash) and otherwise as contemplated
by the terms of the Warrants following the exercise of the Warrants in
accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights. Company represents and
warrants to Dealer that the Maximum Number of Shares is equal to or less than
the number of authorized but unissued Shares of Company that are not reserved
for future issuance in connection with transactions in the Shares (other than
the Transaction) on the date of the determination of the Maximum Number of
Shares (such Shares, the “Available Shares”).  Company shall not take any action
to decrease the number of Available Shares below the Maximum Number of Shares.

 

(b)                                 Company is not and, after consummation of
the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(c)                                  Company is not, on the date hereof, in
possession of any material non-public information with respect to Company or the
Shares.

 

(d)                                 No U.S. state or local law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares, other than
any regulation that Dealer would be subject to as a result of it being a
regulated entity under U.S. various applicable laws, including U.S. securities
laws and FINRA.

 

(e)                                  Company represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement and a
copy of the most recent disclosure pamphlet prepared by The Options Clearing
Corporation entitled “Characteristics and Risks of Standardized Options”.

 

(f)                                   Company (i) is an “institutional account”
as defined in FINRA Rule 4512(c); (ii) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities, and will exercise
independent judgment in evaluating the recommendations of Dealer or its
associated persons; and (iii) will notify Dealer if any of the statements
contained in clause (i) or (ii) of this Section 8(f) ceases to be true.

 

(g)                                  Without limiting the generality of
Section 13.1 of the Equity Definitions, Company acknowledges that neither Dealer
nor any of its affiliates is making any representations or warranties or taking
any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging — Contracts in
Entity’s Own Equity (or any successor issue statements).

 

(h)                                 Company is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to manipulate the price
of the Shares (or any security convertible into or exchangeable for Shares) or
in violation of the Exchange Act.

 

(i)                                     On the Trade Date and the Premium
Payment Date (i) the assets of Company at their fair valuation exceed the
liabilities of Company, including contingent liabilities, (ii) the capital of
Company is adequate to conduct the business of Company and (iii) Company has the
ability to pay its debts

 

12

--------------------------------------------------------------------------------


 

and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

 

(j)                                    Company understands that notwithstanding
any other relationship between Company and Dealer and its affiliates, in
connection with this Transaction and any other over-the-counter derivative
transactions between Company and Dealer or its affiliates, Dealer or its
affiliate is acting as principal and is not a fiduciary or advisor in respect of
any such transaction, including any entry, exercise, amendment, unwind or
termination thereof.

 

II.                Eligible Contract Participants.  Each of Company and Dealer
represents that it is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

III.           Private Placement Representations.  Each of Dealer and Company
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act, by virtue of
Section 4(a)(2) thereof.  Accordingly, Dealer represents and warrants to Company
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

9.                                      Other Provisions.

 

(a)                                 Opinions.  On or prior to the Premium
Payment Date, Company shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date, with respect to due incorporation, existence and good standing
of Company in Delaware, the due authorization, execution and delivery of this
Confirmation, and, in respect of the execution, delivery and performance of this
Confirmation, the absence of any conflict with or breach of any material
agreement required to be filed as an exhibit to Company’s Annual Report on
Form 10-K, Company’s certificate of incorporation or Company’s by-laws.

 

(b)                                 Repurchase Notices.  Company shall, at least
one Exchange Business Day prior to any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the Notice
Percentage would reasonably be expected to be (i) greater than 4.5% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase/Adjustment Notice (or, in the case of the first such
Repurchase/Adjustment Notice, greater by 0.5% than the Notice Percentage as of
the date hereof); provided that Company shall not deliver any material
non-public information to any employee of Dealer unless that employee has been
identified to Company as being on the “private side”.  The “Notice Percentage”
as of any day is the fraction, expressed as a percentage, the numerator of which
is the sum of (a) the product of the Number of Warrants and the Warrant
Entitlement and (b) the number of Shares underlying any other similar warrant
transaction sold by Company to Dealer and the denominator of which is the number
of Shares outstanding on such day.  Company agrees to indemnify and hold
harmless Dealer and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from

 

13

--------------------------------------------------------------------------------


 

hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities, expenses and fees (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding.  Company shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment.  Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or
expects to be a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person. 
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages,
liabilities, expenses or fees referred to therein, then Company, in lieu of
indemnifying such Indemnified Person hereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages, liabilities, expenses or fees.  The remedies provided for in this
paragraph are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.  The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

 

(c)                                  Regulation M.  Company is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Exchange Act, of any securities of Company, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M.  Company shall not, until the second Scheduled Trading Day
immediately following the Trade Date, engage in any such distribution.

 

(d)                                 Transfer or Assignment; Designation of
Affiliates.

 

(i)                                     Company may not transfer any of its
rights or obligations under the Transaction without the prior written consent of
Dealer.  Dealer may, without Company’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party;
provided that after any such transfer or assignment, Company shall not be
required to pay the transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Company would have been
required to pay to Dealer in the absence of such transfer or assignment, except
to the extent that the greater amount is due to a Change in Tax Law after the
date of such transfer or assignment; and provided further that Dealer shall
cause the transferee to deliver to the Company one duly executed and completed
applicable Internal Revenue Service Form W-8 or Form W-9 (or successor thereto);
and provided further that Dealer shall provide written notice to Company
following any such Transfer.  If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer, acting in good faith, is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership

 

14

--------------------------------------------------------------------------------


 

Position exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists.  In the event that Dealer so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the
Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of
Section 9(i) shall apply to any amount that is payable by Company to Dealer
pursuant to this sentence as if Company was not the Affected Party).  The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer and each “group” of
which Dealer is a member or may be deemed a member, in each case under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder,
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding.  The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Warrants and
the Warrant Entitlement and (2) the aggregate number of Shares underlying any
other warrants purchased by Dealer from Company, and (B) the denominator of
which is the number of Shares outstanding.  The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion.  The “Applicable Share Limit” means a number
of Shares equal to (A) the minimum number of Shares that could give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its commercially reasonable discretion, minus (B) 1% of
the number of Shares outstanding.

 

(ii)                                  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities, or make
or receive such payment in cash, and otherwise to perform Dealer’s obligations
in respect of the Transaction and any such designee may assume such
obligations.  Dealer shall be discharged of its obligations to Company to the
extent of any such performance.

 

(e)                                  Dividends.  If at any time during the
period from and including the Effective Date, to and including the last
Expiration Date (or, if any Deficit Shares are owed pursuant to
Section 9(o)(ii) of this Confirmation, such later date on which Company’s
obligations under this Transaction have been satisfied in full), an ex-dividend
date for a cash dividend or cash distribution occurs with respect to the Shares
(an “Ex-Dividend Date”), then the Calculation Agent will adjust any of the
Strike Price, Number of Warrants, Daily Number of Warrants and/or any other
variable relevant to the exercise, settlement or payment of the Transaction to
preserve the fair value of the Warrants after taking into account such dividend
or distribution.

 

15

--------------------------------------------------------------------------------


 

(f)                                   [Conduct Rules.  Each party acknowledges
and agrees to be bound by the Conduct Rules of the Financial Industry Regulatory
Authority, Inc. applicable to transactions in options, and further agrees not to
violate the position and exercise limits set forth therein.](1)

 

[Agency language, if necessary]

 

(g)                                  Additional Provisions.

 

(i)                                     Amendments to the Equity Definitions:

 

(A)                               Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “a material”; and adding the phrase “or Warrants” at the end
of the sentence.

 

(B)                               Section 11.2(c) of the Equity Definitions is
hereby amended by (w) replacing the words “a diluting or concentrative” with
“an” in the fifth line thereof, (x) adding the phrase “or Warrants” after the
words “the relevant Shares” in the same sentence, (y) deleting the words
“diluting or concentrative” in the sixth to last line thereof and (z) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(provided that,
solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares but, for the
avoidance of doubt, solely in the case of Sections 11.2(e)(ii)(B) through (D),
(iii), (vi) and (vii) adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

 

(C)                               Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the word “a material”; and adding the phrase “or Warrants”
at the end of the sentence.

 

(D)                               Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the fourth line thereof the word “or”
after the word “official” and inserting a comma therefor, and (2) deleting the
semi-colon at the end of subsection (B) thereof and inserting the following
words therefor “or (C) the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

(E)                                Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by (A) deleting (1) subsection (A) in its entirety, (2) the
phrase “or (B)” following subsection (A) and (3) the phrase “in each case” in
subsection (B); (B) replacing “will lend” with “lends” in subsection (B); and
(C) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; “Lending Party” means a third party that is not Company or an
affiliate of Company that Dealer considers to be an acceptable counterparty
(acting in good faith and in a reasonable manner in light of (x) other
transactions that Dealer (or its agent or affiliate) may have entered into with
such party and (y) any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements or related
policies and procedures are imposed by law or have been voluntarily adopted by
Dealer) that apply generally to transactions of a nature and kind similar to the
transactions contemplated with such party).

 

(F)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

--------------------------------------------------------------------------------

(1)  To be included for broker-dealer.

 

16

--------------------------------------------------------------------------------


 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other in a commercially reasonable manner.” and (4) deleting clause (X) and the
words “or (Y)” in the final sentence.

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, upon the occurrence of one of the following events, with
respect to the Transaction, (1) Dealer shall have the right to designate such
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, (2) Company shall be deemed the sole
Affected Party with respect to such Additional Termination Event and (3) the
Transaction, or, at the election of Dealer in its sole discretion, any portion
of the Transaction, shall be deemed the sole Affected Transaction; provided that
if Dealer so designates an Early Termination Date with respect to a portion of
the Transaction, (a) a payment shall be made pursuant to Section 6 of the
Agreement as if an Early Termination Date had been designated in respect of a
Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants included in the terminated portion of the
Transaction, and (b) for the avoidance of doubt, the Transaction shall remain in
full force and effect except that the Number of Warrants shall be reduced by the
number of Warrants included in such terminated portion:

 

(A)                               A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its direct or indirect
wholly owned subsidiaries or its or their employee benefit plans, or a Founder,
files a Schedule TO or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of such
common equity; provided, however, that any such filing by one or more Founders
shall not be an Additional Termination Event pursuant to this clause (A) unless
such filing discloses that such Founder or Founders have become the direct or
indirect beneficial owner of more than 25% of the outstanding Shares (or such
other common equity into which the Shares have been reclassified), such
percentage to be calculated by excluding from the numerator (i) any Shares (or
such other common equity into which the Shares have been reclassified) directly
or indirectly beneficially owned by such Founder or Founders on November 12,
2014, (ii) any Shares (or such other common equity into which the Shares have
been reclassified) issued or issuable on conversion of shares of Class B common
stock of Company, par value USD 0.0001 per share and (iii) any Shares (or such
other common equity into which the Shares have been reclassified) issued by
Company to such Founder or Founders after November 12, 2014. “Founder” shall
mean each of (a) Reid Hoffman, (b) any trust, individual retirement account, or
business entity (including any corporation, limited liability company,
partnership, foundation or similar entity) for which Reid Hoffman retains sole
voting and dispositive power with respect to the Class B common stock of
Company, par value USD 0.0001 per share, held by such trust, individual
retirement account, or business entity (including, without limitation, the Reid
Hoffman and Michelle Yee Living Trust dated October 27, 2009), and the trustees,
legal representatives, beneficiaries and/or beneficial owners of such trust,
individual retirement account or business entity, and (c) the estate, heirs and
lineal descendants of Reid Hoffman.

 

(B)                               The consummation of (I) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision or combination or the mandatory reclassification of the Shares and
Company’s Class B common stock,

 

17

--------------------------------------------------------------------------------


 

par value USD 0.0001 per share, into a single class of common stock pursuant to
the terms of Company’s certificate of incorporation) as a result of which the
Shares would be converted into, or exchanged for, stock, other securities, other
property or assets; (II) any share exchange, consolidation or merger of Company
pursuant to which the Shares will be converted into cash, securities or other
property or assets or (III) any sale, lease or other transfer in one transaction
or a series of transactions of all or substantially all of the consolidated
assets of Company and its subsidiaries, taken as a whole, to any person other
than one of Company’s direct or indirect wholly owned subsidiaries; provided
that any merger of Company solely for the purpose of changing Company’s
jurisdiction of incorporation that results in a reclassification, conversion or
exchange of outstanding Shares solely into shares of common stock of the
surviving entity shall not be an Additional Termination Event pursuant to this
clause (B); and provided further that any transaction that constitutes an
Additional Termination Event pursuant to both clause (A) above and this clause
(B) shall be deemed an Additional Termination Event solely under this clause
(B).  Notwithstanding the foregoing, any transaction or transactions set forth
in clause (A) above or this clause (B) shall not constitute an Additional
Termination Event if (x) at least 90% of the consideration received or to be
received by holders of the Shares, excluding cash payments for fractional Shares
or pursuant to statutory appraisal rights, in connection with such transaction
or transactions consists of shares of common stock that are listed or quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or any of their respective successors) or will be so
listed or quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares or pursuant to statutory appraisal rights.

 

(C)                               The stockholders of Company approve any plan
or proposal for the liquidation or dissolution of Company; or

 

(D)                               The Shares cease to be listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors).

 

(E)                                Default by Company or any of its significant
subsidiaries (as defined below) with respect to any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any indebtedness for money borrowed in excess of USD
100,000,000 (or its foreign currency equivalent) in the aggregate of the Company
and/or any such significant subsidiary, whether such indebtedness now exists or
shall hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable or (ii) constituting a failure to pay the principal of
any such indebtedness when due and payable at its stated maturity, upon required
repurchase, upon declaration of acceleration or otherwise, and in the cases of
clauses (i) and (ii) such acceleration shall not have been rescinded or annulled
or such failure to pay or default shall not have been cured or waived, or such
indebtedness shall not have been paid or discharged, as the case may be, within
30 days.

 

A “significant subsidiary” is a subsidiary that is a “significant subsidiary” as
defined under Rule 1-02(w) of Regulation S-X under the Exchange Act; provided
that, in the case of a subsidiary that meets the criteria of clause (3) of the
definition thereof but not clause (1) or (2) thereof, such subsidiary shall not
be deemed to be a significant subsidiary unless the subsidiary’s income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle exclusive of amounts attributable to

 

18

--------------------------------------------------------------------------------


 

any non-controlling interests for the last completed fiscal year prior to the
date of such determination exceeds USD 75,000,000.

 

(F)                                 Dealer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
commercially reasonable hedging activities will comply with applicable
securities laws, rules or regulations or related policies and procedures of
Dealer (whether or not such requirements, policies or procedures are imposed by
law or have been voluntarily adopted by Dealer), or Dealer, despite using
commercially reasonable efforts, is unable or reasonably determines that it is
impractical or illegal to effect a commercially reasonable hedge with respect to
this Transaction in the public market without registration under the Securities
Act or as a result of any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer).

 

(iii)                               Notwithstanding anything to the contrary in
the Equity Definitions, if, as a result of an Extraordinary Event, the
Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with the Transaction (or portions thereof) being the Affected Transaction
and Company being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 

(h)                                 No Collateral or Setoff.  Notwithstanding
any provision of the Agreement or any other agreement between the parties to the
contrary, the obligations of Company hereunder are not secured by any
collateral.  Obligations under the Transaction shall not be set off by Company
against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise.

 

(i)                                     Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.

 

If, in respect of the Transaction, an amount is payable by Company to Dealer
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Obligation”), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(c) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 6(d)(ii) of the Agreement shall apply.

 

Share Termination Alternative:        If applicable, Company shall deliver to
Dealer the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) on which the Payment Obligation would otherwise be
due pursuant to Section 6(d)(ii) of the Agreement, subject to
Section 9(j)(i) below, in satisfaction, subject to Section 9(j)(ii) below, of
the relevant Payment Obligation, in the manner reasonably requested by Dealer
free of payment.

 

Share Termination Delivery

Property:                                                                                                                                             
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price.  The Calculation Agent shall adjust the amount of Share

 

19

--------------------------------------------------------------------------------


 

Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price (without
giving effect to any discount pursuant to Section 9(j)(i)).

 

Share Termination Unit Price:                                The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means.  In the case of a Private Placement of Share
Termination Delivery Units that are Restricted Shares (as defined below), as set
forth in Section 9(j)(i) below, the Share Termination Unit Price shall be
determined by the discounted price applicable to such Share Termination Delivery
Units.  In the case of a Registration Settlement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in
Section 9(j)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable.  The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(j)(i).

 

Share Termination Delivery Unit:             One Share or, if the Shares have
changed into cash or any other property or the right to receive cash or any
other property as the result of a Nationalization, Insolvency or Merger Event
(any such cash or other property, the “Exchange Property”), a unit consisting of
the type and amount of Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event.  If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

 

Failure to
Deliver:                                                                                               
Inapplicable

 

Other applicable provisions:                                         If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11
and 9.12 (as modified above) of the Equity Definitions will be applicable as if
Physical Settlement applied to the Transaction and the provisions set forth
opposite the caption “Representation and Agreement” in Section 2 will be
applicable.

 

(j)                                    Registration/Private Placement
Procedures.  If, in the reasonable opinion of Dealer, based on the advice of
counsel, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation,

 

20

--------------------------------------------------------------------------------


 

any such requirement arising under Section 5 of the Securities Act) (such Shares
or Share Termination Delivery Property, “Restricted Shares”), then delivery of
such Restricted Shares shall be effected pursuant to either clause (i) or
(ii) below at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below. 
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates, which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants. 
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder. For the avoidance of doubt, these adjustments will only be
commercially reasonable in nature (such as to consider changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares and the
ability to maintain a commercially reasonable hedge position in the Shares) and
will not impact Company’s unilateral right to settle in Shares.

 

(i)                                     If Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Company shall be effected in customary private
placement procedures with respect to such Restricted Shares commercially
reasonably acceptable to Dealer; provided that Company may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(a)(2) of the Securities Act for the sale by Company to Dealer (or
any affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act for resales
of the Restricted Shares by Dealer (or any such affiliate of Dealer).  The
Private Placement Settlement for such Restricted Shares shall include such
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation, in each case as is customary for
private placement agreements of companies of comparable size, maturity and line
of business, all commercially reasonably acceptable to Dealer.  In the case of a
Private Placement Settlement, Dealer shall determine the appropriate discount to
the Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(i) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder, which
discount shall only take into account the illiquidity resulting from the fact
that the Restricted Shares will not be registered for resale and any
commercially reasonable fees and expenses of Dealer (and any affiliate thereof)
in connection with such resale.  Notwithstanding anything to the contrary in the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Exchange Business Day following notice by Dealer to Company, of
such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i).  For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(i) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

(ii)                                  If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Dealer, to cover

 

21

--------------------------------------------------------------------------------


 

the resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
commercially reasonable underwriting discounts (if applicable), commercially
reasonable commissions (if applicable), indemnities due diligence rights,
opinions and certificates, and such other documentation as is customary for
equity resale underwriting agreements of companies of comparable size, maturity
and line of business, all commercially reasonably acceptable to Dealer.  If
Dealer, in its commercially reasonable discretion, is not satisfied with such
procedures and documentation or, in its discretion, is not satisfied with
results of a customary due diligence investigation, then Private Placement
Settlement shall apply.  If Dealer is satisfied with such procedures and
documentation, it shall sell the Restricted Shares pursuant to such registration
statement during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Restricted Shares (which, for the
avoidance of doubt, shall be (x) the Share Termination Payment Date in case of
settlement in Share Termination Delivery Units pursuant to Section 9(i) above or
(y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares in a commercially reasonable manner
or, in the case of settlement of Share Termination Delivery Units, a sufficient
number of Restricted Shares so that the realized net proceeds of such sales
equals or exceeds the Payment Obligation (as defined above).  If the Payment
Obligation exceeds the realized net proceeds from such resale, Company shall
transfer to Dealer by the open of the regular trading session on the Exchange on
the Exchange Trading Day immediately following such resale the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on such day (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount.  The Resale Period
shall continue to enable the sale of the Make-whole Shares.  If Company elects
to pay the Additional Amount in Shares, the requirements and provisions for
Registration Settlement shall apply.  This provision shall be applied
successively until the Additional Amount is equal to zero.  In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

 

(iii)                               Without limiting the generality of the
foregoing, Company agrees that (A) any Restricted Shares delivered to Dealer may
be transferred by and among Dealer and its affiliates and Company shall effect
such transfer without any further action by Dealer and (B) after the period of 6
months from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) under the Securities Act are not
satisfied with respect to Company) has elapsed in respect of any Restricted
Shares delivered to Dealer, unless Dealer is an affiliate of Company at such
time or has been an affiliate of Company in the immediately preceding three
months, Company shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon request by Dealer (or such
affiliate of Dealer) to Company or such transfer agent, without any requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Dealer (or such affiliate of Dealer).
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.

 

(iv)                              If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii), as applicable, then failure to effect such Private Placement Settlement or
such Registration Settlement shall constitute an Event of Default with respect
to which Company shall be the Defaulting Party.

 

22

--------------------------------------------------------------------------------


 

(k)                                 Limit on Beneficial Ownership. 
Notwithstanding anything to the contrary in the Agreement, the Equity
Definitions or this Confirmation, Dealer may not exercise any Warrant hereunder,
in no event shall Dealer be entitled to receive or take delivery of any Shares
deliverable hereunder (or be deemed to so receive or so take delivery), and
Automatic Exercise shall not apply with respect to any Warrant hereunder, in
each case, to the extent (but only to the extent) that, after such receipt or
delivery of any Shares upon the exercise of such Warrant or otherwise hereunder
[and after taking into account any Shares deliverable to Dealer the [letter
agreement dated November 5, 2014 between Dealer and Company regarding Base
Warrants (the “Base Warrant Confirmation”)], (i) the Section 16 Percentage would
exceed 7.5%, or (ii) the Share Amount would exceed the Applicable Share Limit. 
Any purported delivery hereunder shall be void and have no effect to the extent
(but only to the extent) that, after such delivery [and after taking into
account any Shares deliverable to Dealer under the Base Warrant
Confirmation](2), (i) the Section 16 Percentage would exceed 7.5%, or (ii) the
Share Amount would exceed the Applicable Share Limit. If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 

(l)                                     Share Deliveries. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Shares or
Share Termination Delivery Property shall be effected by book-entry transfer
through the facilities of DTC, or any successor depositary, if at the time of
delivery, such class of Shares or class of Share Termination Delivery Property
is in book-entry form at DTC or such successor depositary.

 

(m)                             Arbitration.

 

(i)                                    All parties to this Confirmation are
giving up the right to sue each other in court, including the right to a trial
by jury, except as provided by the rules of the arbitration forum in which a
claim is filed.

 

(ii)                                Arbitration awards are generally final and
binding; a party’s ability to have a court reverse or modify an arbitration
award is very limited.

 

(iii)                            The ability of the parties to obtain documents,
witness statements and other discovery is generally more limited in arbitration
than in court proceedings.

 

(iv)                             The arbitrators do not have to explain the
reason(s) for their award.

 

(v)                                 The panel of arbitrators will typically
include a minority of arbitrators who were or are affiliated with the securities
industry, unless Issuer is a member of the organization sponsoring the
arbitration facility, in which case all arbitrators may be affiliated with the
securities industry.

 

(vi)                             The rules of some arbitration forums may impose
time limits for bringing a claim in arbitration.  In some cases, a claim that is
ineligible for arbitration may be brought in court.

 

(vii)                         The rules of the arbitration forum in which the
claim is filed, and any amendments thereto, shall be incorporated into this
Confirmation.

 

(viii)                     Company agrees that any and all controversies that
may arise between Company and Dealer, including, but not limited to, those
arising out of or relating to the Agreement or the Transaction hereunder, shall
be determined by arbitration conducted before FINRA Dispute Resolution
(“FINRA-DR”), or, if FINRA-DR declines to hear the matter, before the American
Arbitration Association, in accordance with their arbitration rules then in
force.  The award of the arbitrator

 

--------------------------------------------------------------------------------

(2)  Include in Additional Warrant Confirmation.

 

23

--------------------------------------------------------------------------------


 

shall be final, and judgment upon the award rendered may be entered in any
court, state or federal, having jurisdiction.

 

(ix)                             No person shall bring a putative or certified
class action to arbitration, nor seek to enforce any pre-dispute arbitration
agreement against any person who has initiated in court a putative class action
or who is a member of a putative class who has not opted out of the class with
respect to any claims encompassed by the putative class action until: (i) the
class certification is denied; (ii) the class is decertified; or (iii) Company
is excluded from the class by the court.

 

(x)                                 Such forbearance to enforce an agreement to
arbitrate shall not constitute a waiver of any rights under this Confirmation
except to the extent stated herein.

 

(n)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(o)                                 Maximum Share Delivery.

 

(i)                                     Notwithstanding any other provision of
this Confirmation, the Agreement or the Equity Definitions, in no event will
Company at any time be required to deliver a number of Shares greater than
[        ](3) (the “Maximum Number of Shares”) to Dealer in connection with the
Transaction. Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, (i) the determination of whether the
Maximum Number of Shares may be adjusted upon any event, and, if so, the
applicable adjustment thereto, shall be made without regard to any amendments
set forth herein to the relevant provisions of the Equity Definitions, (ii) the
Maximum Number of Shares shall not be adjusted to exceed the Available Shares on
account of any event that (x) constitutes a Potential Adjustment Event solely on
account of Section 11.2(e)(vii) of the Equity Definitions and (y) is not within
Company’s control and (iii) any Payment Obligation hereunder shall be calculated
without regard to the Maximum Number of Shares; provided that, for the avoidance
of doubt, the number of Shares deliverable under Section 9(i) shall be limited
to the Maximum Number of Shares.

 

(ii)                                  In the event Company shall not have
delivered to Dealer the full number of Shares or Restricted Shares otherwise
deliverable by Company to Dealer pursuant to the terms of the Transaction
because Company has insufficient authorized but unissued Shares that are not
reserved for other transactions (such deficit, the “Deficit Shares”), Company
shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares, as the case may be, to Dealer until the full number of
Deficit Shares have been delivered pursuant to this Section 9(o)(ii), when, and
to the extent that, (A) Shares are repurchased, acquired or otherwise received
by Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares previously reserved for issuance in respect of other
transactions become no longer so reserved or (C) Company additionally authorizes
any unissued Shares that are not reserved for other transactions; provided that
in no event shall Company deliver any Shares or Restricted Shares to Dealer
pursuant to this Section 9(o)(ii) to the extent that such delivery would cause
the aggregate number of Shares and Restricted Shares delivered to Dealer to
exceed the Maximum Number of Shares.  Company shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (A), (B) or (C) and the corresponding number of Shares or
Restricted Shares, as the case may be, to be

 

--------------------------------------------------------------------------------

(3)  To be the lesser of (x) two times the Number of Shares and (y) (i) 19.9% of
outstanding Shares multiplied by (ii) (a) for the Base Warrant Confirmation,
100/115 or (b) for the Additional Warrant Confirmation, 15/115.

 

24

--------------------------------------------------------------------------------


 

delivered) and promptly deliver such Shares or Restricted Shares, as the case
may be, thereafter.

 

(p)                                 [Reserved.]

 

(q)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Expiration Date or any other date of valuation or
delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer determines, in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Dealer’s commercially reasonable hedging or
hedge unwind activity hereunder in light of existing liquidity conditions in the
cash market, the stock loan market or other relevant market relating to the
Issuer’s Shares or to enable Dealer to effect purchases of Shares in connection
with its commercially reasonable hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

 

(r)                                    Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction other
than during any such bankruptcy proceedings; provided that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

(s)                                   Securities Contract.  The parties hereto
intend for (i) the Transaction to be a “securities contract” as defined in the
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”),
and the parties hereto to be entitled to the protections afforded by, among
other Sections, Sections 362(b)(6), 546(e) and 555 of the Bankruptcy Code,
(ii) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as described in
the Bankruptcy Code, and (iii) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.

 

(t)                                    Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA (or any statute containing any legal
certainty provision similar to Section 739 of the WSTAA) or any regulation under
the WSTAA (or any such statute), nor any requirement under WSTAA (or any statute
containing any legal certainty provision similar to Section 739 of the WSTAA) or
an amendment made by WSTAA (or any such statute), shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(u)                                 Agreements and Acknowledgements Regarding
Hedging. Company understands, acknowledges and agrees that: (A) at any time on
and prior to the last Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;  (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its

 

25

--------------------------------------------------------------------------------


 

price and market risk with respect to the Settlement Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Settlement Prices, each in
a manner that may be adverse to Company.

 

(v)                                 Early Unwind.  In the event the sale of the
[“Firm Securities”](4)[“Option Securities”](5) (as defined in the Purchase
Agreement) is not consummated with the Initial Purchasers for any reason, or
Company fails to deliver to Dealer opinions of counsel as required pursuant to
Section 9(a), in each case by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Company under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date.  Each of Dealer and Company represents and acknowledges to the other that,
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

(w)                               Payment by Dealer.  In the event that,
following payment of the Premium, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

(x)                                 Delivery or Receipt of Cash.  For the
avoidance of doubt, other than receipt of the Premium by Company, nothing in
this Confirmation shall be interpreted as requiring Company to cash settle the
Transaction, except in circumstances where cash settlement is within Company’s
control (including, without limitation, where Company elects to deliver or
receive cash, or where Company has made Private Placement Settlement unavailable
due to the occurrence of events within its control) or in those circumstances in
which holders of Shares would also receive cash.

 

(y)                                 Tax Matters.

 

(i)                                    For purposes of Sections 4(a)(i) and
(ii) of the Agreement, Dealer agrees to deliver to Company one duly executed and
completed applicable Internal Revenue Service Form W-8 or Form W-9 (or successor
thereto).

 

(ii)                                Withholding Tax imposed on payments to
non-US counterparties under the United States Foreign Account Tax Compliance Act
. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the Agreement,
shall not include any U.S. federal withholding tax imposed or collected pursuant
to Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as
amended (the “ Code “), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “ FATCA
Withholding Tax “). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

(iii)                            HIRE Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any tax imposed on
payments treated as dividends from sources within the United States under
Section 871(m) of the Code or any regulations issued thereunder.

 

--------------------------------------------------------------------------------

(4)  Insert for Base Warrant Confirmation.

(5)  Insert for Additional Warrant Confirmation.

 

26

--------------------------------------------------------------------------------


 

(z)                                  Governing Law.  THE AGREEMENT, THIS
CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS
CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE, OTHER THAN TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(aa)                          Amendment.  This Confirmation and the Agreement
may not be modified, amended or supplemented, except in a written instrument
signed by Company and Dealer.

 

(bb)                          Counterparts.  This Confirmation may be executed
in several counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

27

--------------------------------------------------------------------------------


 

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
[                    ].

 

 

Very truly yours,

 

 

 

 

 

[[                          ]

 

 

 

 

 

By:

 

 

Authorized Signatory

 

Name:    ]

 

 

 

 

Accepted and confirmed

 

as of the Trade Date:

 

 

 

LinkedIn Corporation

 

 

 

 

 

By:

 

 

Authorized Signatory

 

Name:

 

 

--------------------------------------------------------------------------------


 

Annex A

 

The Expiration Dates and the Daily Number of Warrants for each Expiration Date
are set forth below.

 

Expiration Date

 

Daily Number of Warrants

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

[          ]

 

[          ]

 

29

--------------------------------------------------------------------------------